UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-1524


In Re:   GREGG BRAXTON,

                Petitioner.




                 On Petition for Writ of Mandamus.
             (3:08-cr-00187-HEH-1; 3:10-cv-00738-HEH)


Submitted:   August 28, 2012             Decided:   September 28, 2012


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gregg Braxton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gregg     Braxton    petitions     for    a     writ    of     mandamus,

alleging that the district court has unduly delayed acting on

his 28 U.S.C.A. § 2255 (West Supp. 2012) motion.                         He seeks an

order from this court directing the district court to act.                        We

find that mandamus relief is not warranted because the delay is

not unreasonable, as the district court has acted on the motion

since Braxton filed this petition and the case is proceeding in

the   district      court.      We   grant    leave    to    proceed       in   forma

pauperis.      We dispense with oral argument because the facts and

legal    contentions    are     adequately    presented      in     the    materials

before   the    court   and   argument      would    not    aid    the    decisional

process.

                                                                   PETITION DENIED




                                        2